                                          Case 3:20-cv-03131-JSC Document 207 Filed 10/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE CALIFORNIA GASOLINE SPOT                  Case No. 20-cv-03131-JSC
                                         MARKET ANTITRUST LITIGATION
                                   8
                                                                                         PRETRIAL ORDER NO. 1
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                              Following the Status Conference on October 6, 2020, the Court sets the following briefing
                                  13
                                       schedule for Defendants’ Federal Rule of Civil Procedure 12(b) motions:
                                  14

                                  15
                                        Deadline for Defendants’ Rule 12(b)(2) and 12(b)(6)           October 23, 2020
                                  16
                                        Motions and Motion to Stay
                                  17

                                  18    Deadline for Plaintiffs’ Opposition to Defendant SKTI’s       November 12, 2020

                                  19    12(b)(2) Motion

                                  20    Deadline for Defendant SKTI’s Reply on the Rule 12(b)(2)      November 20, 2020

                                  21    Motion

                                  22    Deadline for Plaintiffs’ Opposition to Defendants’ Rule       December 7, 2020

                                  23    12(b)(6) and Motion to Stay

                                  24    Hearing on the Rule 12(b)(2) Motion                           December 10, 2020 at 9:00 a.m.

                                  25    Deadline for Defendants’ Replies to Rule 12(b)(6) and         January 7, 2021

                                  26    Motion to Stay

                                  27    Hearing on Rule 12(b)(6) and Motion to Stay                   January 28, 2021 at 9:00 a.m.

                                  28
                                          Case 3:20-cv-03131-JSC Document 207 Filed 10/06/20 Page 2 of 2




                                   1          The Court sets a Case Management Conference for December 10, 2020 at 9:00 a.m. via

                                   2   Zoom video. An updated Joint Case Management Conference Statement is due December 3, 2020.

                                   3          Plaintiffs may serve Rule 45 subpoenas on third parties in order to get document

                                   4   preservation under way; however, as discussed, no documents shall be requested to be produced

                                   5   until the matter is discussed further with the Court and parties.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 6, 2020

                                   8
                                   9
                                                                                                     JACQUELINE SCOTT CORLEY
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
